[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] March 14, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180, 333-52114, 333-120399 and 333-138540 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual and semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual and semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Growth Series (Invesco Growth Series) March 8, 2013 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) February 28, 2013 The Alger Portfolios February 27, 2013 AllianceBernstein Variable Products Series Fund, Inc. February 22, 2013 American Century International Bond Funds March 7, 2013 American Century Variable Portfolios, Inc. February 22, 2013 American Century Variable Portfolios II, Inc. February 22, 2013 BlackRock Variable Series Funds, Inc. February 28, 2013 Direxion Insurance Trust March 1, 2013 Dreyfus Appreciation Fund, Inc. March 1, 2013 Dreyfus Investment Portfolios February 14, 2013 Dreyfus Stock Index Fund, Inc. February 13, 2013 Dreyfus Variable Investment Fund February 14, 2013 DWS Variable Series I Fund February 26, 2013 DWS Variable Series II Fund February 26, 2013 Securities and Exchange Commission March 14, 2013 Page two Underlying Management Investment Company CIK Number Date(s) Filed Federated Insurance Series February 26, 2013 Fidelity Contrafund February 27, 2013 Financial Investors Variable Insurance Trust March 4, 2013 Franklin Templeton Variable Insurance Products Trust March 6, 2013 Goldman Sachs Variable Insurance Trust February 25, 2013 ING Investors Trust March 6, 2013 ING Variable Products Trust March 6, 2013 Ivy Funds Variable Insurance Portfolios March 7, 2013 Janus Aspen Series February 28, 2013 Janus Investment Fund February 28, 2013 JPMorgan Insurance Trust March 1, 2013 Legg Mason Partners Variable Equity Trust February 26, 2013 February 27, 2013 Legg Mason Partners Variable Income Trust February 26, 2013 Lord Abbett Series Fund, Inc. February 25, 2013 MFS® Variable Insurance Trust February 28, 2013 MFS® Variable Insurance Trust II February 28, 2013 Neuberger Berman Advisers Management Trust February 19, 2013 Northern Lights Variable Trust March 4, 2013 March 5, 2013 Oppenheimer Variable Account Funds February 27, 2013 Panorama Series Fund, Inc. February 27, 2013 PIMCO Variable Insurance Trust March 1, 2013 Pioneer Variable Contracts Trust February 27, 2013 Putnam Variable Trust February 28, 2013 Royce Capital Fund February 26, 2013 Royce Fund March 1, 2013 RS Investment Trust March 6, 2013 Rydex Series Funds March 11, 2013 Rydex Variable Trust March 11, 2013 SBL Fund March 11, 2013 T. Rowe Price Capital Appreciation Fund February 25, 2013 T. Rowe Price Equity Series, Inc. February 25, 2013 T. Rowe Price Fixed Income Series, Inc. February 25, 2013 T. Rowe Price Growth Stock Fund, Inc. February 25, 2013 Securities and Exchange Commission March 14, 2013 Page three Underlying Management Investment Company CIK Number Date(s) Filed Third Avenue Variable Series Trust February 15, 2013 The Universal Institutional Funds, Inc. March 11, 2013 Van Eck VIP Trust March 8, 2013 Variable Insurance Products Fund February 20, 2013 Variable Insurance Products Fund II February 20, 2013 February 22, 2013 Variable Insurance Products FundIV February 22, 2013 Variable Insurance Products FundV February 25, 2013 March 4, 2013 Variable Insurance ProductsIII February 20, 2013 Wells Fargo Variable Trust February 28, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
